Citation Nr: 1120097	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for right knee patellofemoral arthritis and residuals of patellar fracture, post medial and lateral meniscectomy.

2.  Entitlement to a rating greater than 20 percent for service-connected right knee instability.

3.  Entitlement to a rating greater than 10 percent for loss of flexion of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In September 2008, the Veteran submitted a record request asking the RO to obtain his VA treatment records from the Outpatient Clinic in Daytona Beach, Florida, dating from 2007.  Subsequently, the RO associated VA treatment records with the claims folder dated from May 2008 to December 2008.  Records from May 2008 note that the Veteran was seen for "further evaluation and management of...his right knee pain."  As the Veteran indicated that he received treatment in 2007 and the May 2008 record indicates that the Veteran had been receiving regular treatment for right knee pain, the Board finds that it is likely that relevant VA treatment records from 2007 exist that are not associated with the claims folder.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed; here, that period runs from August 2007 through the date upon which VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Therefore, on remand, the AMC should obtain any unassociated VA treatment records from August 2007 forward, to include any recent records dated from December 2008 to the present.

The Veteran should also be provided with a current VA examination in order to assess the current severity of his service-connected right knee disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records for his right knee from the VA treatment facilities in Daytona Beach and Gainesville, Florida, dated since August 2007. 

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the severity of his right knee disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right knee disorder.

The examiner should report the range of motion of the right knee, in degrees.  

The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the right knee, and if so, to what extent.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner for completion of the inquiry if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

